UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6136


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

ROBERT SOLOMON DAVIS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:09-cr-00007-NKM-3)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Solomon Davis, Appellant Pro Se. Craig Jon Jacobsen, I,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert      Solomon   Davis       appeals   the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.       We have reviewed the record and find no

reversible error. *    Accordingly, we affirm for the reasons stated

by the district court.          United States v. Davis, No. 6:09-cr-

00007-NKM-3 (W.D. Va. Jan. 5, 2012).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




     *
       To the extent Davis asks us to reconsider precedent
holding that the Fair Sentencing Act has no retroactive effect
for those sentenced prior to its effective date, we decline to
do so. See United States v. Rivers, 595 F.3d 558, 564 n.3 (4th
Cir. 2010) (“A panel of this court cannot overrule, explicitly
or implicitly, the precedent set by a prior panel of this
court.” (internal quotation marks and alteration omitted)).



                                        2